EBEL, Circuit Judge,
dissenting
I respectfully dissent from the panel’s decision in this difficult case. Although I agree with many of the standards articulated by the majority in its opinion, I am unconvinced that the majority has actually followed those standards in reaching its final conclusion.
1. Special Needs Analysis
j agree with the majority that, under Vernonia School District v. Acton, 515 U.S. 646, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995), a public school district need not demonstrate a particularized “special need” to randomly test students engaged in extracurricular activities for illegal drug use.1 The “special needs” test, which is used in non-school settings to justify suspi-cionless searches, is dispensed with (or deemed satisfied) in a school setting because of the following, uniquely school-related considerations.
First, drugs are a particularly serious problem in our public schools, not just because of alarming rates of drug usage among school-age children,2 but also both *1280because young people are especially susceptible to peer pressure encouraging the use of drugs and because of the especially virulent health damage caused by drug use among school-age children. See Vemonia, 515 U.S. at 661, 115 S.Ct. 2386 (“School years are the time when the physical, psychological and addictive effects of drugs are most severe. ‘Maturing nervous systems are more critically impaired by intoxicants than mature ones are; childhood losses in learning are lifelong and profound’; ‘children grow chemically dependent more quickly than adults, and their record of recovery is depressingly poor.’ ” (citation omitted)).
Second, the Supreme Court in New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985), held that both search warrants and a requirement of probable cause are impractical in the school setting. See 469 U.S. at 340, 105 S.Ct. 733. Further, in Vemonia the Court went on to state that any suspicion-based testing changes the relationship between students and teachers from one of trust and cooperation to one of distrust and adversarial interactions. See 515 U.S. at 664, 115 S.Ct. 2386 (noting that suspicion-based drug testing would “add[ ] to the ever-expanding diversionary duties of schoolteachers” by forcing them to “spot[ ] and bring[ ] to account drug abuse, a task for which they are ill prepared, and which is not readily compatible with their vocation”).
Third, in the closed environment of a public school, drug use by some students interferes with the rights of other students to learn and grow in the educational environment. See id. at 662, 115 S.Ct. 2386 (“[0]f course the effects of a drug-infested school are visited not just upon the users, but upon the entire student body and faculty, as the educational process is disrupted.”). Also, drug use may spread in such a setting, in a manner akin to other contagious diseases for which school districts have always had the authority to test and to control.
Fourth, and perhaps most important, is the Supreme Court’s recognition in Vemo-nia that public schools vest in the State a responsibility to protect the children entrusted to its care from numerous social ills, including the use of illegal drugs. See id. (“[T]he necessity for the State to act is magnified by the fact that this evil is being visited not just upon individuals at large, but upon children for whom it has undertaken a special responsibility of care and direction.”). In this regard, a school district has an almost in loco parentis relationship with its students, which vests in the school district special responsibilities for, and concomitant authority over, those children. See id. at 654-55, 115 S.Ct. 2386.
Accordingly, I agree with the majority that the public school district in this case need not demonstrate, as a threshold matter, a special need to adopt the challenged drug testing Policy before we may proceed to the required Vemonia balancing analysis.3 Accord Miller v. Wilkes, 172 F.3d *1281574, 578 (8th Cir.1999) (“The Supreme Court has held that the public school environment provides the requisite ‘special needs’ so that a school district may dispense with those Fourth Amendment protections [of probable cause and warrants issued by a neutral magistrate].”), vacated as moot, 172 F.3d at 582.
Notwithstanding the majority’s statement that no special need for random, suspicionless drug testing must be demonstrated by the school district in this case, the majority appears to reimpose a special needs requirement toward the end of its opinion.
The majority writes:
[A]ny district seeking to impose a random suspicionless drug testing policy as a condition to participation in a school activity must demonstrate that there is some identifiable drug abuse problem among a sufficient number of those subject to testing, such that testing that group of students will actually redress its drug problem. “[SJpecial needs must rest on demonstrated realities.”
See ante at 1278 (quoting United Teachers of New Orleans v. Orleans Parish Sch. Bd., 142 F.3d 853, 857 (5th Cir.1998)). This is similar to language used by another panel of this court in a case arising in a non-school setting, 19 Solid Waste Department Mechanics v. City of Albuquerque, 156 F.3d 1068 (10th Cir.1998) (“19 Solid Waste Mechanics”), where we discussed the special needs analysis that must take place when reviewing random, suspicion-less drug testing of certain city employees. There, this court stated that the special needs test asks whether the drug testing policy “was adopted in response to a documented drug abuse problem or whether drug use among the target group would pose a serious danger to the public.” Id. at 1073. That threshold inquiry is inappropriate in a school setting, however, where the majority has correctly observed that a showing of special need is unnecessary pursuant to the Supreme Court’s holding in Vemonia.
I believe that requiring the school district in this case to make a threshold showing of special' need, based upon proven drug use by a “sufficient number of those subject to testing,” before it may implement a policy of random drug testing of students engaged in extracurricular activities mandates a more detailed demonstration than was ever required in either Ver-nonia or 19 Solid Waste Mechanics.
In Vemonia, the Supreme Court held that the respondent school district had justified its policy of randomly testing student athletes for drug use even though there was little actual evidence in the record that those students tested were, in fact, the students most likely to use drugs. Despite the district court’s rhetoric to the contrary, see, e.g., Vemonia, 515 U.S. at 662-63,115 S.Ct. 2386 (noting the district court’s findings that “a large segment of the student body, particularly those involved in interscholastic athletics, was in a state of rebellion” and “that the rebellion was being fueled by alcohol and drug abuse as well as by the student[s’] misperceptions about the drug culture”), the evidence in Vemonia of drug use by student athletes, or even by other students attending either the school in question or other schools in the respondent school district, was quite limited. The evidence of drug use among student athletes was confined to the smell of marijuana detected on one road trip by the school wrestling coach, see id. at 679, 115 S.Ct. 2386 (O’Connor, J., dissenting), one “severe sternum injury suffered by a wrestler, and various omissions of safety procedures and misexecutions by football players, all attributable in [an expert witness’s] belief to the effects of drug use,” id. at 649,115 S.Ct. 2386. Thus, there was no real demonstration in the Vemonia record, other than the one-time smell of marijuana and one expert’s opinion, that the *1282student athletes subject to the drug testing policy were frequent drug users or had exhibited a propensity toward drug use. The evidence of drug use among the student body in general was similarly attenuated, as it consisted of only: (1) a few instances of observed drug use by students; (2) student absenteeism in one peer group due to its desire to use drugs during the school day; (3) admissions by “several students” that they had used drugs; (4) one student’s “obviously inebriated” appearance one day at school; and (5) one student’s statement that he was “high on life” while dancing and singing in the back of a classroom. See id. at 679, 115 S.Ct. 2386 (O’Connor, J., dissenting). Finally, in regard to the three grade schools subject to the drug testing policy,4 there was “virtually no evidence in the record” of student drug use. See id. at 684, 115 S.Ct. 2386 (O’Connor, J., dissenting). At one grade school, for example, the only evidence of drug use among the student body was an unsupported “ ‘guarantee’ by the ... grade school principal that ‘our problems we’ve had in '88 and '89 didn’t start at the high school level. They started at the elementary school.’ ” Id. (O’Connor, J., dissenting) (concluding, “Perhaps there is a drug problem at the grade school, but one would not know it from this record”).
Thus, on facts not much more compelling than those presented in this case, the Supreme Court found that the school district in Vemonia had justified its drug testing policy for all students who were enrolled in the seventh through twelfth grades in any school within the district and who were engaged in sports-related, voluntary extracurricular activities.
Furthermore, in the non-school case of ■19 Solid Waste Mechanics, we held that the district had established an adequate interest in testing mechanics employed by the city for drug use, even though it had not demonstrated any nexus between the employees subject to the test and any known drug problem. See 156 F.3d at 1074 (accepting the city’s asserted rationale for adopting a mandatory drug testing program, i.e., “public safety and employee health,” even though there was absolutely no demonstrated history of drug use by the group subject to testing). To' the extent that we accepted a public safety rationale to justify the drug testing policy in 19 Solid Waste Mechanics, see id. (noting that the tested employees worked around potentially dangerous machines and repaired city vehicles that would later be “released back onto city streets”), the asserted public safety concern in that case was certainly no more compelling or immediate than the safety and well-being of students enrolled in our public schools. And yet, despite the relative weakness of the city’s “public safety and employee health” concerns, we held that an adequate justification for testing had been established in 19 Solid Waste Mechanics, and we struck down the drug testing program only because the tested employees received advance notice of the tests, which were administered just once every four years, such that the drug testing “lack[ed] a real capacity to address drug use in the workplace.” Id. Thus, it was the lack of efficacy in the solution, *1283rather than the lack of a demonstrated drug problem or immediate public safety concern, that caused the drug testing policy to be invalidated in 19 Solid Waste Mechanics.
Here, by reimposing a special needs requirement at the end of its opinion, and thereby requiring a school district to demonstrate an “identifiable drug abuse problem among a sufficient number of those subject to testing,” the majority has both reneged on its earlier holding that a school district need not demonstrate a special need for random, suspicionless drug testing in the public school context and required more of the school district in this case than was ever required in either Ver-nonia or 19 Solid Waste Mechanics.
For that reason, I must disagree with the majority’s opinion on that issue.
2. Balancing test
I also disagree with the majority’s ultimate application of Vemonia’s balancing test, by which the school district’s Policy must be weighed. The Vemonia balancing test requires that we weigh the nature of the students’ privacy interest and the character of the intrusion on that interest, on the one hand, against the nature and immediacy of the school district’s concern and the efficacy of the proposed solution, on the other hand. While I agree completely with the majority’s discussion of several factors to be considered, and agree at least in part with its discussion of other factors, I nonetheless think the majority ultimately strikes the wrong balance.
a. Nature of the Students’ Privacy Interest and Character of the Intrusion
The Supreme Court has stated that “students within the school environment have a lesser expectation of privacy than members of the population generally.” T.L.O., 469 U.S. at 348, 105 S.Ct. 733 (Powell, J., concurring). I agree with the majority that the privacy rights of the students subject to testing under the Policy in this case are further diminished, as compared to the privacy rights of students in general, due to the students’ voluntary participation in extracurricular activities. See ante at 1276 (“We therefore conclude. that, like athletes, participants in other extracurricular activities have a somewhat lesser privacy expectation than other students.”). Further, I agree with the majority that the character of the intrusion at issue in this case is “virtually identical to the testing process in Vemonia,” about which the Supreme Court stated: “the invasion of privacy [is] not significant.”
I diverge with the majority only where, once again, I believe it has not actually followed the articulated conclusions and analysis it has set forth for itself.
Despite having reached the conclusion that the students subject to testing under the Policy have reduced privacy expectations and that the intrusion itself is “not significant,” the majority nevertheless places what appears to be substantial weight upon those factors when performing the final balancing test under Vemo-nia. That is, while the majority denigrates the school district’s interests to be weighed on the other side of the scale, and perhaps rightly so, the majority appears to forget its earlier conclusion that there is just not much for the school district’s interests to be weighed against. In my opinion, having determined both that the students’ privacy expectations are diminished and that the intrusion itself is minimal, the majority may find that the “balancing analysis [tips] decidedly in favor of the plaintiffs,” see ante at 1276, only if the factors favoring drug testing, which must be weighed on the other side of the scale under Vemonia, are truly insignificant. That is clearly not the case.
b. Nature and Immediacy of the School District’s Concern, and Efficacy of the Drug Testing Policy
As the Supreme Court stated in Vemo-nia, “That the nature of the concern is important — indeed, perhaps compelling— can hardly be doubted.” See 515 U.S. at 661, 115 S.Ct. 2386. It is difficult to imagine an interest more compelling than stem*1284ming the tide of illegal drug use by young women and men before they subject themselves, and our society, to substantial risk and heartache. The public schools have an obligation to supervise and control the students under their care. See id. at 655, 115 S.Ct. 2386 (“[A] proper educational environment requires close supervision of schoolchildren, as well as the enforcement of rules against conduct that would be perfectly permissible if undertaken by an adult.”) (alteration in original). As noted by the Vemonia Court, this obligation imposes upon school officials a duty to protect the children under their care from evils that may befall them:
While we do not, of course, suggest that public schools as a general matter have such a degree of control over children as to give rise to a constitutional duty to protect, we have acknowledged that for many purposes school authorities ac[t] in loco parentis, with the power and duty to inculcate the habits and manners of civility.
Id. (citations and quotations omitted) (alternation in original). Discouraging drug use among impressionable children is without question an integral part of a public school’s duty to “inculcate the habits and manners of civility” in the students entrusted to their care.
The immediacy of the school district’s concern is, as noted by the majority, the weakest part of the school district’s case. In Vemonia, the Court gauged the immediacy of the respondent school district’s concern by discussing what it characterized as a serious drug problem evidenced in the district in question. See 515 U.S. at 662-63, 115 S.Ct. 2386 (noting that, based upon the district court’s factual findings regarding drug use in the school district, there was “an immediate crisis” justifying random, suspicionless drug testing of student athletes). The majority in this case seems to have interpreted the immediacy discussion in Vemonia to state that a drug problem is not “immediate” if it has not reached “crisis” levels, as is evidenced by the majority’s statement that a school district must demonstrate “some identifiable drug abuse problem among a sufficient number” of students before it may implement a random drug testing policy. I disagree. While it may be true that under Vemonia there can be no drug testing of students where there is no evidence of drug use by the student body, Vemonia does not require that a school district allow illegal drugs to gain a stronghold among its schoolchildren before it may take steps to eliminate them through random drug testing. Indeed, as discussed earlier, see discussion supra at 1268, in Vemonia itself the actual evidence of drug use by students in the respondent school district did not demonstrate that the school district had been overtaken by a drug problem of overwhelming proportions. Illegal drugs extract a tremendous toll on their victims, and are nearly impossible to eliminate once they have garnered a foothold in our communities, schools and homes.5 To the extent that it is possible to prevent the irreparable harm attendant to illegal drug use through the diligent efforts of officials in our public schools, we should allow them to try.
Finally, in regard to the efficacy of the program, we have received briefs from amicus curiae presenting arguments on both sides of this issue. It is clear from these briefs that the efficacy of random, suspicionless drug testing in the public schools may legitimately be debated by knowledgeable sources. What is even more clear from this robust scholarly and practical debate, however, is that the efficacy question is not one that ought to be decided by members of the federal judiciary, who are so far removed from public school students and the officials who supervise them as to make their determinations speculative in the extreme. I would therefore defer to the judgment of local school boards, which are far better positioned (and more accountable) than federal *1285judges to decide the type of drug testing policy that will best serve their need to protect children entrusted to their care.
I find this to be a difficult case, and acknowledge that the balancing of the Ver-nonia factors is far from easy. Given the weight that I believe is properly afforded to each factor set forth in Vemonia, however, I would find that the Policy survives the constitutional balancing test and should therefore be upheld.
3. Other Issues
There are a few more things that must be said of my decision to dissent from the majority opinion.
First, I believe the majority places too little weight on the fact that the testing here is limited to extracurricular activities, where the students have voluntarily submitted themselves to additional supervision and regulation. Participation in extracurricular activities is a privilege, not a right, see Albach v. Odle, 531 F.2d 983, 984-85 (10th Cir.1976), and consequently schools are allowed to impose additional burdens on them participants, see id. at 985 (holding that the “supervision and regulation of high school athletic programs remain within the discretion of appropriate state boards”). See also Todd v. Rush County Schs., 133 F.3d 984, 986 (7th Cir.1998). Additional conditions on "student participation in extracurricular activities have often been upheld by this and other courts, and I see no reason why a drug test that we have deemed “not significant[ly]” invasive should be treated any differently. Furthermore, the extracurricular activities included within the purview of the challenged Policy involve travel and after-school activities where adult supervision is necessarily diminished as compared to the level of supervision involved in the average classroom. This reduced level of supervision in the context of extracurricular activities could well lead to the type of experimentation in drug use that this Policy is expressly designed to prevent.
The balancing might very well have come out differently if the drug testing Policy at issue in this case had been imposed upon the entire student body as a condition of enrollment in the respondent school district. See discussion infra at 1273. In this case, however, the only students subject to testing are those who have chosen to engage in extracurricular activities which pose a potentially enhanced risk of drug abuse due to their decreased levels of supervision and which are privileges, not rights, to the affected students. In my view, this factor is insufficiently weighted by the majority in its opinion.
Second, the majority also errs, in my opinion, by arguing that the Policy is constitutionally suspect because it is both un-derinclusive and overinclusive. See ante at 1277 (noting that the Policy “tests both too many students and too few” because it does not test all students who engage in travel or potentially dangerous school-related activities, or all students involved in extracurricular activities that are difficult to supervise, but does test some extracurricular activity students who do not engage in travel or dangerous school-sponsored activities and who have no demonstrated history of, or propensity toward, drug abuse). It is true that not all students who travel as part of their extracurricular involvements are currently subjected to random drug testing under the Policy. Given the majority’s concern about the Policy’s constitutionality as it is currently formulated, however, it could hardly be considered “more” constitutional by the inclusion of more students into its testing scheme. In any event, we have never stated that a policy aimed at correcting a social ill need solve the entire problem in one fell swoop; in many cases it may be more prudent and efficacious to address social problems one step at a time, so that each step may be reviewed and adapted as necessary. See Williamson v. Lee Optical of Oklahoma, Inc., 348 U.S. 483, 489, 75 S.Ct. 461, 99 L.Ed. 563 (1955) (“[T]he reform may take one step at a time, addressing itself to the phase of the problem which seems most acute to the legislative mind.”).
*1286I believe the majority’s concern about overinclusiveness is similarly misplaced under the Supreme Court’s decision in Vemonia . As previously discussed, despite the expansive language in the lower court opinion in Vemonia, the actual evidence in that case did not show that all student athletes subjected to random drug testing had demonstrated a significantly higher propensity for drug use than any other children in the district or, for that matter, than the students subjected to random drug testing in this case. Indeed, Vemonia upheld a policy of drug testing that included selected grade school students involved in athletics, even though there was essentially no evidence that the tested grade school children used drugs at all. Any argument that the Policy is over-inclusive is thus limited by the Supreme Court’s recognition that the policy in Ver-nonia passed constitutional muster despite its testing of students who had no demonstrated history of drug abuse.
Although I do not disagree that issues of overinclusiveness or underinelusivenes are relevant inquiries, the majority seems to require a nearly perfect match between the problem and the solution, akin to the narrowly tailored requirement utilized in strict scrutiny analysis. This is not required under Vemonia. See Vemonia, 515 U.S. at 661-65, 115 S.Ct. 2386 (applying a less rigorous five-factor balancing test rather than a strict scrutiny analysis). Here, we are dealing not with a fundamental right but with the conditions a school district constitutionally may impose upon students who voluntarily engage in a privileged activity. As such, there is no requirement that the school district prove the Policy is narrowly tailored before it may withstand constitutional scrutiny. Accord Vemonia, 515 U.S. at 663, 115 S.Ct. 2386 (rejecting plaintiffs’ argument that the school district must adopt the “least intrusive” means possible, i.e., suspicion-based testing, to detect student drug use).
This is not to say that all public school students can or should be randomly tested for drug use. While the Supreme Court in San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 37, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973), held that education is not a fundamental right, it recognized in Goss v. Lopez, 419 U.S. 565, 574, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), that a student’s entitlement to an elementary and secondary public education is a property interest which is constitutionally protected by the Due Process Clause. I agree with Justice Ginsburg’s statement in concurrence in Vemonia that she understood the Court’s opinion “as reserving the question whether the District, on no more than the showing made here, constitutionally could impose routine drug testing ... on all students required to attend school.” See 515 U.S. at 666, 115 S.Ct. 2386 (Ginsburg, J., concurring). Vemonia allows drug testing only of those students who voluntarily engage in extracurricular activities, and thereby agree to be bound by additional rules and regulations to which the average, non-involved student need not adhere. In my view, a random, suspicionless drug testing policy that tested all public school students as a requirement of their continued attendance in the public schools would present a potentially intolerable burden on those students’ right to a free public education and would likely run afoul of the Constitution. But that is decidedly not the case with which we are presented today.
Third, this type of search is quite dissimilar to the general searches, typically related to criminal proceedings, about which the Framers were most concerned when they drafted the Fourth Amendment. The cases and authorities cited by Justice O’Connor in her Vemonia dissent to support the argument that the Framers “most strongly opposed ... general searches — that is, searches by general warrant, by writ of assistance, by broad statute, or by any other similar authority,” see 515 U.S. at 669, 115 S.Ct. 2386 (O’Con-nor, J., dissenting), deal primarily with searches conducted in the criminal context, and not with searches conducted as a condition precedent to engaging in a volun*1287tary, discretionary activity which carries no criminal consequences. Indeed, Justice O’Connor noted that “several evenhanded blanket searches, including some that are more than minimally intrusive,” have been upheld by the Supreme Court where the searches took place not in the criminal context but in closely regulated industries or, more important to this analysis, “in unique contexts such as prisons.” See id. at 673, 115 S.Ct. 2386 (O’Connor, J., dissenting). It is undeniably true that state officials have considerably greater latitude in a prison setting than in a public school setting. It is nevertheless also true that public schools, somewhat like prisons and other highly regulated settings, present supervisory officials with unique circumstances and responsibilities that necessarily result in diminished Fourth Amendment rights for the people entrusted to their care. See id. at 656, 115 S.Ct. 2386 (“Fourth Amendment rights, no less than First and Fourteenth Amendment rights, are different in public schools than elsewhere; the ‘reasonableness’ inquiry cannot disregard the schools’ custodial and tutelary responsibility for children.”).
Here, the information collected during the drug test is shared only with selected school officials on a need-to-know basis, and is never turned over to law enforcement officers or used to justify academic sanctions against students who test positive for illegal drug use. Further, if a student does not want to submit to a drug test, the school district cannot compel submission under the challenged Policy. Any student may refuse to submit to a drug test. The only consequence of that decision is the student’s subsequent ineligibility to participate in a voluntary extracurricular activity because of his or her failure to satisfy one of the preconditions to participation in that activity.
Under these circumstances, where we are dealing with a population that has voluntarily subjected itself to testing and the test results are never used for criminal or disciplinary purposes, I do not believe the minimal privacy invasion involved presents the kind of general search that the Framers intended to prohibit when drafting the Fourth Amendment.
Fourth, I note, as does the majority, that the decision to strike down this Policy as unconstitutional creates a split among the federal circuit courts of appeals on an issue of substantial constitutional significance. In Todd v. Rush County Schools, 133 F.3d 984, 986-87 (7th Cir.1998), the Seventh Circuit upheld against constitutional challenge a drug testing policy very similar to the policy at issue in this case. Rehearing en banc was denied in that case, despite the written dissents of four judges. See Todd v. Rush County Schs., 139 F.3d 571 (7th Cir.1998). It is true, as the majority states, see ante at 1278 n. 14, that the Todd decision was subsequently criticized by another panel of the Seventh Circuit. See Joy v. Penn-Harris Madison Sch. Corp., 212 F.3d 1052 (7th Cir.2000). However, the Todd decision nevertheless remains the law in the Seventh Circuit. The Eighth Circuit upheld a similar drug testing policy in Miller v. Wilkes, 172 F.3d 574 (8th Cir.1999), although that decision was later vacated as moot. The Fifth Circuit is likely to address this question soon, as a district court opinion invalidating a school district’s random, suspicion-less drug testing policy as it applied to students engaged in non-athletic extracurricular activities has apparently been appealed to that court. See Gardner v. Tulia Indep. Sch. Dist., No. 2:97-CV-020-J, slip op. at 8 (N.D. Tex. Dec. 7, 2000) (stating that Vemonia “was limited to random drug testing of the student athletes”).
For these reasons, I respectfully dissent and encourage the school district to seek an en banc rehearing by this court so that we may reconsider our decision. Failing that, perhaps the Supreme Court will grant a writ of certiorari to resolve the split among the circuits that we have today created on the important constitutional issue presented in this case.

. The Vemonia Court did not even discuss the special needs doctrine before moving ahead to the balancing portion of its analysis.


. One study indicates that, of children between the ages of twelve and seventeen, 18.7 percent report having used marijuana or hashish in their lifetimes. In addition, 2.4 percent report having used cocaine, 5.7 percent report having used hallucinogens, and 9.1 percent admit to having used inhalants. See Substance Abuse and Mental Health Services Administration, 1999 National Household Survey on Drug Abuse: Appendix G (Table G.7), available at http://www.samhsa.gov/oas/NHSDA/1999/Ap-pendixg.htm (last visited March 8, 2001). Furthermore, 10.9 percent of children age twelve to seventeen reported current (within thirty days of being interviewed) use of illegal drugs in 1999. See Substance Abuse and Mental Health Services Administration, 1999 National Household Survey on Drug Abuse: Chapter 2, National Estimates of Substance Abuse, available at http;// www.samhsa.gov / oas / NHSDA / 1999 / Chapter2.htm last visited March 8, 2001).
*1280More alarming still are the statistics regarding first time drug use among children between the ages of twelve and seventeen. Of the 2.39 million people who reported having tried marijuana for the first time in 1998, 1.56 million were between the ages of twelve and seventeen. Of the 934,000 people who first used cocaine in 1998, 315,000 were between the ages of twelve and seventeen. See Substance Abuse and Mental Health Services Administration, 1999 National Household Survey on Drug Abuse: Appendix G (Tables G.49, G.50), available at http://www.samhsa.gov/ oas/NHSDA/1999/Appendixg.htm (last visited March 8, 2001).


. As one commentator has noted:
[T]he Court's student search decisions [in T.L.O. and Vemonia] establish constitutional standards that are explicitly tailored to take account of the school context. More importantly, the Court justified the standards and results as necessary to protect the educational process. The Court in both T.L.O. and [Vemonia] thus upheld the searches not on the ground that maintaining order is an inherently important goal, but rather on the theory that some semblance of order is a necessary means to achieve the "primary” goal of schools: educating students.
James E. Ryan, The Supreme Court and Public Schools, 86 Va. L.Rev. 1335, 1363 (2000). Accordingly, "the Court has tailored the constitutional standards ... to fit the school con*1281text, and it has generally done so in a way that lends more authority to the government (here, school officials) and less protection to individuals (here, students) than exists outside the school context.” Id. at 1369.


. The respondent school district in Vemonia operated four schools: one high school and three grade schools. See Vemonia, 515 U.S. at 648, 115 S.Ct. 2386. The three grade schools apparently encompassed the first through eighth grades, while the high school apparently encompassed the ninth through twelfth grades. See id. at 684, 115 S.Ct. 2386 (O’Connor, J., dissenting). All students enrolled at the high school who engaged in student athletics were subject to the challenged drug testing policy. See id. at 685, 115 S.Ct. 2386 (O'Connor, J., dissenting). As to the grade schools, it appears that only the seventh and eighth grade student athletes were subjected to the drug testing requirement. See id. at 684, 115 S.Ct. 2386 (O'Con-nor, J., dissenting) (noting that the Vemonia opinion upholds drug testing of seventh and eighth graders enrolled at the grade schools). The named plaintiff in Vemonia, James Acton, was in the seventh grade when he initiated the lawsuit challenging the school district's drug testing requirement as it restricted his joining the Washington Grade School football team. See id. at 651, 115 S.Ct. 2386.


. The intractability of drugs in our society is compellingly and realistically depicted in the film Traffic (USA Films 2000), a current Academy Award nominee for Best Motion Picture.